Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered December 19, 2001, convicting defendant, upon his plea of guilty, of burglary in the second degree, and sentencing him, as a second felony offender, to a term of six years, unanimously affirmed.
The record establishes that defendant knowingly, intelligently and voluntarily waived his right to appeal, including his right to challenge his sentence as harsh and excessive (see People v Moissett, 76 NY2d 909 [1990]). In any event, were we to find the appeal waiver to be invalid, we would perceive no basis for reducing the sentence. Concur — Nardelli, J.P., Mazzarelli, Andrias, Sullivan and Lerner, JJ.